Citation Nr: 1142592	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-22 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from December 1995 to December 1996 with additional service with the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a lumbar spine disorder and an acquired psychiatric disorder, both as directly related to his period of active service, as well as his period of service with the Army National Guard. 

Initially, the Board observes that service connection may be established for a chronic disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24) ; 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c). Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27)

With respect to a lumbar spine disability, the Veteran asserts he was injured in a motor vehicle accident in approximately 1996, during his period of active service.  See August 2011 Board hearing transcript at 13.  He further asserts that he was treated at the hospital or clinic at Fort Drum, New York, and has continued to have problems with his back.  Id.  

A review of the Veteran's service treatment records reveals no complaints of, or treatment for, a lumbar spine condition during active service.  However, the Board observes that, to date, the request for service records has been limited to service treatment records.  However, the Board notes that clinical records may be located in a Veteran's service personnel file or held at the facility at which clinical treatment was obtained.  As such, on remand, further attempts should be made to obtain these treatment records.

In addition, the Board observes that National Guard records indicate the Veteran's spine was fractured in approximately 2000 or 2001.  See, e.g., January 2005 Report of Medical History.  However, the date and circumstances of this injury are not clear based on the current record.  Furthermore, the Veteran performed periods of ACDUTRA and INACTDUTRA during this timeframe, though the dates of such service are also unclear.  As such, on remand, attempts should be made to determine the dates of the Veteran's periods of ACDUTRA and INACDUTRA, as well as the dates and circumstances of the spine fracture, including any related treatment records.  Further, if the RO obtains evidence which indicates the Veteran suffered from a spine injury in service or while performing a period of ACDUTRA or INACDUTRA, the Board is satisfied that the evidence of record requires VA to assist the Veteran by providing a VA examination and opinion.

With respect to the Veteran's claim for an acquired psychiatric disorder, the Board observes the Veteran has submitted private psychiatric treatment records indicating a diagnosis of PTSD, bipolar disorder and acute stress disorder.  Specifically, a May 2007 treatment record notes the Veteran suffers from PTSD due to having been in an environment in which he was threatened with death.  Furthermore, the Board observes the Veteran has asserted he suffers from PTSD based, in part, on an in-service personal assault.  See August 2011 Board hearing transcript at 7.

There are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999); See also VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  Id. 

These "other types of evidence" may corroborate the Veteran's account of the stressor incident.  Examples of such evidence (as applicable to the particulars of the alleged assault) include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is also one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the occurrence of the stressor include, but are not limited to: a request for a transfer to another duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether such evidence indicates the occurrence of a personal assault.

In light of the Veteran's claimed stressor, and the regulatory provisions discussed above, the Board finds that the Veteran should be provided a VA examination to determine if the evidence supports the Veteran's assertion of an in-service personal assault and, if so, whether his currently diagnosed PTSD is etiologically related to this, or any other verified in-service stressor(s).  An opinion should also be obtained regarding any relationship between service and any other current psychiatric diagnosis.

As a final note, the Board observes the Veteran has submitted a Social Security Administration (SSA) decision, dated June 2011, awarding SSA disability benefits.  However, supporting documents utilized in rendering this decision are not part of the record.  In order to ensure that the appellant's claim is adjudicated on the basis of a complete evidentiary record, the evidence related to the June 2011 SSA decision should therefore be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the dates of his in-service spine injuries, both in approximately 1996 and 2000, as well as any hospitalization or clinical treatment, within a three-month timeframe.  If such treatment was obtained from a private source, the Veteran should be requested to provide the appropriate medical releases to allow such records to be obtained.  All relevant treatment records identified by the Veteran should then be obtained.

2.  Contact the National Personnel Records Center (NPRC) and request the Veteran's basic and extended service personnel records, to include any administrative remarks and physical profiles.  Efforts to obtain such records must be documented and associated with the claims file.

3.  Contact the U.S. Army Human Resources Command, or other appropriate source, and request the following:

(a)  A verification of all periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service with the Army Reserves.

(b)  All service personnel and service treatment records with respect to the Veteran's service with the Army Reserves.

All efforts to obtain such records must be documented and associated with the claims file.  

4.  Any medical records relied upon concerning a June 2011 SSA determination should be requested and obtained.  All efforts to obtain such records must be documented and associated with the claims file.  VA must attempt to obtain records from a Federal department agency until it is reasonably certain that the records do not exist or that any further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e)(1).

5.  Based on the Veteran's response, and any other relevant records obtained in conjunction with the above instructions, search clinical records of the hospital/clinic at Ft. Drum as well as sick call and morning reports for the Veteran's unit regarding treatment for, or absence due to, a spine injury and/or motor vehicle accident.  If the Veteran cannot provide a sufficient response, to the extent possible, utilize information from the Veteran's prior statements, as well as that contained in his personnel records, to attempt to verify his claimed clinical treatment.

6.  If, and only if, evidence is obtained which indicates that the Veteran was treated for a spine injury during active service, or otherwise injured his spine during a period of ACDUTRA or INACDUTRA, schedule him for a VA examination for the purpose of ascertaining the existence and etiology of any lumbar spine disorder.  The claims file must be made available to the examiner for review.  The examiner should perform any medically indicated testing.  After reviewing the record and examining the Veteran, the examiner should specify whether the veteran has any current lumbar spine disorder, and provide an opinion addressing the following:

(a) Is it at least as likely as not (i.e., probability of 50 percent) that any current lumbar spine disorder is etiologically related to the Veteran's active military service?  The examiner should specifically comment on the Veteran's assertion of an in-service back injury.

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current lumbar spine disorder is due to an injury incurred or aggravated while performing a period of ACDUTRA or INACDUTRA?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  Schedule the Veteran for a VA psychiatric examination to determine the existence and etiology of any current psychiatric disorder, to include PTSD.  The claims folder, including a copy of this REMAND, must be provided to the examiner for review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  Prior to the examination, the RO must specify for the examiner the stressors that are verified by the record.  The examiner is requested to provide an opinion regarding the following:

(a) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's claimed in-service personal assault occurred.  The examiner is directed to consider secondary records, as well as the Veteran's medical records, personnel records, and any lay statements submitted by the Veteran.

(b) Is it at least as likely as not (i.e., probability of 50 percent) that any currently manifested psychiatric disorder, to include PTSD, is etiologically related to the Veteran's active service.  In this regard, the examiner is instructed, with respect to the issue of PTSD, to consider only the stressor(s) identified as having been verified by the record.

(c) If the answer to (b) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current psychiatric disorder is due to an injury or disease incurred or aggravated while performing a period of ACDUTRA?

(d) If the answer to (b) and (c) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current psychiatric is due to an injury (but not disease) incurred or aggravated while performing a period of INACDUTRA?

A complete rationale must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth. The report of the examination should be associated with the Veteran's claims folder.

8.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


